Name: Commission Regulation (EEC) No 3729/88 of 29 November 1988 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 88 Official Journal of the European Communities No L 326/21 COMMISSION REGULATION (EEC) No 3729/88 of 29 November 1988 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to . the Act of Accession of Spain and Portugal, and in particular Article 94 (3) thereof, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as amended by Regulation (EEC) No 1930/88 (2), and in particular Article 16 thereof, Whereas Article 14 ( 1 ) of Commission Regulation (EEC) No 11 83/86 (3), as last amended by Regulation (EEC) No 2937/88 (4), provides for the application until 31 December 1988 of the levy provided for in Regulation (EEC) No 475/86 ; whereas, pursuant to Article 94 of the Act of Accession, the system for controlling the consumer prices for oils is also applicable until 31 December 1990 ; whereas the application of that levy should accordingly be extended until that date ; Whereas, pursuant to Article 94 of the Act of Accession, a system for controlling the price of soya oil is in force in Spain until 31 December 1990 ; whereas that system entails in particular the introduction of a levy covering the difference between the Spanish price in the 1984/85 marketing year and that of the imported product ; Whereas it has been established that the amount of the levy determined in accordance with the criterion described above has led to a substantial reduction in sales of soya oil owing to an unfavourable trend in the price ratio with competing oil ; whereas that imbalance should be rectified ; Whereas, pursuant to Article 94 (3) of the Act of Accession, the control system defined in that Article may be modified where exceptional circumstances arise ; whereas the imbalance ascertained constitutes an exceptional circumstance ; whereas a reference price should accordingly be fixed for the calculation of the levy to enable balance to be restored to the market in the oils concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 14 of Regulation (EEC) No 1183/86 is hereby amended as follows : 1 . in the first subparagraph of paragraph 1 , '31 December 1988' is replaced by '31 December 1990' ; 2. in paragraph 2, the first indent is replaced by the following : '  on the one hand, an ex-factory price for crude soya oil of Pta 106 per kilogram,'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 47. (2) OJ No L 170, 2. 7. 1988, p. 3 . 0 OJ No L 107, 24. 4. 1986, p. 17. M OJ No L 264, 24. 9 . 1988, p. 44.